EXHIBIT 10.1

 

Amendment No. 1 to Amended and Restated Investment Advisory and Management
Agreement Between Gladstone Capital Corporation and Gladstone Management
Corporation

 

This Amendment No. 1 to that certain Amended and Restated Investment Advisory
and Management Agreement (the “Agreement”) between Gladstone Capital
Corporation, a Maryland corporation (the “Fund”) and Gladstone Management
Corporation, a Delaware corporation (the “Adviser”), dated as of October 1, 2006
is made and entered into October 13, 2015.

Whereas, it is the intention of each of the parties to this Amendment No. 1 to
lower the Base Management Fee payable to the Adviser pursuant to the Agreement.

Now, Therefore, in consideration of the premises and for good and other valuable
consideration, the parties hereby agree as follows:

1.Section 3(a)(i) shall be revised in its entirety as follows:

 

“(i) The Base Management Fee shall be payable quarterly in arrears, and shall be
calculated at an annual rate of 1.75% of the average value of the Fund’s total
assets, including investments made with proceeds of borrowings, less any
uninvested cash or cash equivalents resulting from borrowings (the “Gross
Assets”), valued as of the end of the two most recently completed calendar
quarters, and appropriately adjusted for any share issuances or repurchases
during the current calendar quarter.”

 

2.      Effectiveness. All fees and calculations that are affected by this
Amendment No. 1, including those for the quarter ending September 30, 2015 and
any period thereafter, shall be calculated as if this Amendment No. 1 was
effective as of July 1, 2015.

 

3.      Entire Agreement; Governing Law. This Amendment No.1 sets forth the
entire understanding and agreement of the parties hereto in relation to the
subject matter hereof and supersedes any prior negotiations and agreements among
the parties relative to such subject matter. This Agreement shall be construed
in accordance with the laws of the state of Delaware and the applicable
provisions of the Investment Company Act. To the extent the applicable laws of
the State of Delaware or any of the provisions herein, conflict with the
provisions of the Investment Company Act, the later shall control.

 

[The remainder of the page intentionally left blank. Signature page follows.]

 

 



In Witness Whereof, the parties hereto have caused this Amendment No. 1 to be
duly executed on the date above written.

 



    Gladstone Capital Corporation           By: /s/ Robert Marcotte     Robert
Marcotte     President                 Gladstone Management Corporation     By:
/s/ David Gladstone     David Gladstone     Chief Executive Officer

 

 

 

 

 



[Signature Page to Amendment No. 1 to Amended and Restated Investment Advisory
and Management Agreement Between Gladstone Capital Corporation and Gladstone
Management Corporation]

 



 





